293 F.2d 28
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Mike TRAMA, Respondent.
No. 17041.
United States Court of Appeals Ninth Circuit.
July 24, 1961.

Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., and Vivian Asplund, N.L.R.B., Washington, D.C., for the N.L.R.B.
Howard E. Miller, San Pedro, Cal., for petitioner.
Ben Margolis, Los Angeles, Cal., for respondent.
Before CHAMBERS, HAMLIN and JERTBERG, Circuit Judges.
PER CURIAM.


1
The position of two unions competing for the allegiance of the fishermen of this single boat operator, Trama, forced the jaws of a vice on him in 1957.  Pleading for held and just trying to live, he sought the help of the board.  The board declined jurisdiction.


2
In 1957, he made a choice.  In 1959 the board decided it has jurisdiction to pursue him for the wrong choice.  Now it would have us enforce an order to desist from the unfair labor practices found and to make certain restitution to six discharged employees.


3
The board did excuse Trama from the back pay provisions from March 21, 1958, to February 27, 1959, the period during which the board's then current policies precluded exercise of its jurisdiction.  It determined in its discretion that it would best effect the policies of the act to suspend respondent's back pay obligation for the period in question.


4
When the board to a large extent created Trama's problem, we think its reasoning requires that all back pay be suspended.


5
The proposed order of the board will be enforced except as to back pay.